Conviction for theft; punishment, three years in the penitentiary.
Appellant was charged with the theft of an automobile. The facts sufficiently support the allegation. Appellant offered no testimony. We find in the record two bills of exceptions. The first complains of the denial of an application for continuance. The bill of exceptions making this complaint is qualified by the trial judge, and the contents of the bill, taken with the qualification, make plain that the refusal of the continuance was not error. The other bill of exceptions complains of the refusal of a peremptory instruction to acquit. We think the action of the lower court in this regard was not erroneous.
No error appearing, the judgment will be affirmed.
Affirmed.